11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT


Juan Isaias Cortez,                               * From the 106th District
                                                    Court of Dawson County,
                                                    Trial Court No. 11-7102.

Vs. No. 11-12-00365-CR                            * May 2, 2013

The State of Texas,                               * Per Curiam Memorandum Opinion
                                                    (Panel consists of: Wright, C.J.,
                                                    McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court=s opinion, the appeal is
dismissed.